Citation Nr: 1216835	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating higher than 20 percent for spondylolisthesis of the lumbar spine at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1955 and from December 1955 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the Veteran's currently assigned 20 percent disability rating.  

In April 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the rating claim pertaining to the low back disorder to the AOJ for additional development.

The Veteran filed this claim for an increased rating for his spondylolisthesis of the lumbar spine at L5-S1, currently rated at 20 percent, in May 2008.  He was provided VA compensation examinations in August 2008 and April 2010 to assess the severity of his back disability.  During the April 2010 examination, the Veteran did not report flare-ups and stated he only used assistive devices, such as a cane and back brace, on rare occasions.  

At the April 2011 RO hearing, only one year after the April 2010 VA compensation examination, the Veteran and his representative stated the Veteran  suffers from increased limitation of motion in that he cannot bend down to his knees, close to the ground, or near his feet.  Additionally, the Veteran now alleges he suffers from flare-ups associated with his low back disability because some days are worse than others, especially in limiting his ability to sit, stand, or do other household activities, such as mowing the lawn.  The Veteran also stated he suffers from radiating pain originating in his back and traveling down his left leg.  

Following this April 2011 RO hearing, the Veteran was given a VA examination in June 2011 concerning only the complaints of radiating pain in the left leg.  During this examination, it was determined the Veteran suffers from diabetic neuropathy, and not radiculopathy associated with is low back disability.  However, this June 2011 examination did not also discuss range of motion of the lumbar spine, or the Veteran's flare-ups, affecting his daily activities.  Therefore, given that over two years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his low back disability, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the case must be remanded for the foregoing reason, any recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his low back disorder since September 2010.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his spondylolisthesis of the lumbar spine at L5-S1.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected spondylolisthesis of the lumbar spine at L5-S1.

The examiner should identify any orthopedic and neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



